UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-2460


KIMBERLY LETKE,

                  Plaintiff - Appellant,

          v.

WELLS FARGO HOME MORTGAGE,

                  Defendant - Appellee,

          and

CEO JOHN STUMPF; ADAM VELDE, Mortgage Specialist,

                  Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-03799-RDB)


Submitted:   May 19, 2016                     Decided:   May 23, 2016


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kimberly Letke, Appellant Pro Se. Michael S. Barranco, TREANOR,
POPE & HUGHES, PA, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kimberly Letke appeals the district court’s order granting

summary judgment to Wells Fargo Home Mortgage, on her state law

claim.   We   have    reviewed    the       record    and   find   no   reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Letke v. Wells Fargo Home Mortg., No. 1:12-cv-

03799-RDB (D. Md. Oct. 19, 2015).               We deny Letke’s motion to

seal and dispense with oral argument because the facts and legal

contentions   are    adequately   presented          in   the   materials   before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2